Citation Nr: 9933095	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-23 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


REMAND

The veteran had active military service from August 1972 to 
August 1973.  This matter comes before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

Briefly, the record reflects that the veteran, in his June 
1996 VA Form 9, requested that he be afforded a hearing 
before a traveling member of the Board.  Thereafter, the 
veteran was afforded a hearing before a hearing officer at 
the RO in August 1996.  Although the veteran reportedly 
failed to appear for a videoconference hearing with the 
Board, the record does not reflect that the veteran has 
waived his right to a personal hearing before the Board or 
that he has withdrawn his request for such a hearing.

Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for 
a Board hearing at the RO.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the RO. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


